                                       Case 3:14-cr-00175-WHA Document 1356 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   UNITED STATES OF AMERICA,
                                   8                 Plaintiff,                           No. CR 14-00175 WHA

                                   9          v.

                                  10   PACIFIC GAS AND ELECTRIC                           REQUEST FOR INFORMATION AT
                                       COMPANY,                                           TOMORROW’S HEARING
                                  11
                                                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14        The Court requests that PG&E be prepared to answer the following questions at

                                  15   tomorrow’s hearing:

                                  16        1. What was the risk ranking of the Girvan Circuit in question as of September 2020?

                                  17           Please provide the risk rankings, if different, based upon both the Wildfire Risk

                                  18           Assessment Prioritization Output and the Risk Value Overlay Model.

                                  19        2. What, if any, relationship or communication existed between the Collector App,

                                  20           ArcGIS, “PG&E’s Getac Preload,” and PMD between 2018 and 2020?

                                  21        3. How far from the Gray Pine in question was the parcel of property belonging to the

                                  22           woman who had a gun and appears to have threatened PG&E contractors (performing

                                  23           work along the Girvan Circuit) following the Carr fire?

                                  24

                                  25   Dated: March 22, 2021.

                                  26
                                  27
                                                                                            WILLIAM ALSUP
                                  28                                                        UNITED STATES DISTRICT JUDGE
